UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04165 AMERICAN CENTURY TARGET MATURITIES TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 09-30 Date of reporting period: 12-31-2013 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Zero Coupon 2015 Fund December 31, 2013 Zero Coupon 2015 - Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS(1) — 85.9% Federal Judiciary, 0.00%, 2/15/14 Federal Judiciary, 0.00%, 2/15/15 AID (Israel), 0.00%, 5/1/15 AID (Israel), 0.00%, 8/15/15 Federal Judiciary, 0.00%, 8/15/15 STRIPS - COUPON, 0.00%, 8/15/15 STRIPS - PRINCIPAL, 0.00%, 8/15/15 STRIPS - COUPON, 0.00%, 11/15/15 STRIPS - PRINCIPAL, 0.00%, 11/15/15 REFCORP STRIPS - COUPON, 0.00%, 1/15/16 Federal Judiciary, 0.00%, 2/15/16 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $149,399,745) ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES(1) — 13.8% TVA STRIPS - COUPON, 0.00%, 5/1/14 FICO STRIPS - COUPON, 0.00%, 5/2/14 FICO STRIPS - COUPON, 0.00%, 10/5/14 FICO STRIPS - COUPON, 0.00%, 11/30/14 FICO STRIPS - COUPON, 0.00%, 2/8/15 FICO STRIPS - COUPON, 0.00%, 2/8/15 FICO STRIPS - COUPON, 0.00%, 4/6/15 FICO STRIPS - COUPON, 0.00%, 4/6/15 FHLMC STRIPS - COUPON, 0.00%, 9/15/15 TVA STRIPS - COUPON, 0.00%, 11/1/15 FICO STRIPS - COUPON, 0.00%, 11/2/15 FICO STRIPS - COUPON, 0.00%, 11/11/15 FNMA STRIPS - COUPON, 0.00%, 11/15/15 FICO STRIPS - COUPON, 0.00%, 12/6/15 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $23,293,916) TEMPORARY CASH INVESTMENTS — 0.7% SSgA U.S. Government Money Market Fund (Cost $1,185,650) TOTAL INVESTMENT SECURITIES — 100.4% (Cost $173,879,311) OTHER ASSETS AND LIABILITIES — (0.4)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments AID - Agency for International Development Equivalent - Security whose principal payments are secured by the U.S. Treasury FHLMC - Federal Home Loan Mortgage Corporation FICO - Financing Corporation FNMA - Federal National Mortgage Association REFCORP - Resolution Funding Corporation STRIPS - Separate Trading of Registered Interest and Principal of Securities TVA - Tennessee Valley Authority Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Trustees has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Fixed income securities maturing in greater than 60 days at the time of purchase are valued at the evaluated bid as provided by independent pricing services or at the most recent bid as provided by investment dealers. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated bid as provided by an independent pricing service. Evaluated bid prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Trustees or its delegate, in accordance with policies and procedures adopted by the Board of Trustees. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. 2. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents — — Zero-Coupon U.S. Government Agency Securities — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of December 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Zero Coupon 2020 Fund December 31, 2013 Zero Coupon 2020 - Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS(1) — 88.3% Federal Judiciary, 0.00%, 2/15/19 Federal Judiciary, 0.00%, 8/15/19 REFCORP STRIPS - PRINCIPAL, 0.00%, 10/15/19 REFCORP STRIPS - COUPON, 0.00%, 1/15/20 REFCORP STRIPS - COUPON, 0.00%, 4/15/20 AID (Israel), 0.00%, 5/1/20 AID (Israel), 0.00%, 5/15/20 REFCORP STRIPS - COUPON, 0.00%, 7/15/20 REFCORP STRIPS - PRINCIPAL, 0.00%, 7/15/20 Federal Judiciary, 0.00%, 8/15/20 STRIPS - COUPON, 0.00%, 8/15/20 REFCORP STRIPS - COUPON, 0.00%, 10/15/20 REFCORP STRIPS - PRINCIPAL, 0.00%, 10/15/20 STRIPS - COUPON, 0.00%, 11/15/20 REFCORP STRIPS - COUPON, 0.00%, 1/15/21 REFCORP STRIPS - PRINCIPAL, 0.00%, 1/15/21 Federal Judiciary, 0.00%, 2/15/21 STRIPS - COUPON, 0.00%, 2/15/21 AID (Israel), 0.00%, 5/15/21 STRIPS - PRINCIPAL, 0.00%, 5/15/21 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $150,859,211) ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES(1) — 14.5% FICO STRIPS - PRINCIPAL, 0.00%, 4/5/19 TVA STRIPS - COUPON, 0.00%, 5/1/19 FICO STRIPS - PRINCIPAL, 0.00%, 9/26/19 TVA STRIPS - COUPON, 0.00%, 11/1/19 FHLMC STRIPS - COUPON, 0.00%, 1/15/20 FNMA STRIPS - COUPON, 0.00%, 7/15/20 Government Trust Certificate, 0.00%, 4/1/21 FHLMC STRIPS - COUPON, 0.00%, 9/15/21 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $25,193,472) TEMPORARY CASH INVESTMENTS — 0.1% SSgA U.S. Government Money Market Fund (Cost $269,039) TOTAL INVESTMENT SECURITIES — 102.9% (Cost $176,321,722) OTHER ASSETS AND LIABILITIES — (2.9)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments AID - Agency for International Development Equivalent - Security whose principal payments are secured by the U.S. Treasury FHLMC - Federal Home Loan Mortgage Corporation FICO - Financing Corporation FNMA - Federal National Mortgage Association REFCORP - Resolution Funding Corporation STRIPS - Separate Trading of Registered Interest and Principal of Securities TVA - Tennessee Valley Authority Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Trustees has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Fixed income securities maturing in greater than 60 days at the time of purchase are valued at the evaluated bid as provided by independent pricing services or at the most recent bid as provided by investment dealers. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated bid as provided by an independent pricing service. Evaluated bid prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Trustees or its delegate, in accordance with policies and procedures adopted by the Board of Trustees. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. 2. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents — — Zero-Coupon U.S. Government Agency Securities — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of December 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Zero Coupon 2025 Fund December 31, 2013 Zero Coupon 2025 - Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Shares/
